108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.David MULHOLLAND, Kelly Mulholland, Plaintiffs-Appellants,v.COUNTY OF ORANGE, Village of Highland Falls, Orange CountyDistrict Attorney's Office, Highland Falls PoliceDepartment, Francis D. Phillips, II, Allan Drian, NicholasStagliano, Anthony Pesa, James Deluccia, Defendants-Appellees.
Nos. 96-7078, 96-7962.
United States Court of Appeals, Second Circuit.
March 5, 1997.

Appearing for Appellants:  Verbelle B. Williams, Jamaica, N.Y. Appearing for Appellees Village,
Police Department, and Pesa:  Monte J. Rosenstein, Middletown, N.Y.
Appearing for Other Appellees:  Richard B. Golden, County Att'y, Goshen, N.Y.
Present:  HONORABLE ELLSWORTH A. VAN GRAAFEILAND, HONORABLE THOMAS J. MESKILL, HONORABLE AMALYA L. KEARSE, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment and order of said District Court be and they hereby are affirmed.


3
Plaintiffs David and Kelly Mulholland appeal from a judgment of the United States District Court for the Southern District of New York, Charles L. Brieant, Judge, dismissing their complaint pursuant to Rules 16(f) and 37(b)(2)(C) for failing to comply with a case management order to provide discovery, and from an order denying their Rule 60(b) motion for relief the judgment.  Finding no basis for reversal, we affirm.


4
Both a dismissal for failure to comply with court orders and the denial of a motion pursuant to Rule 60(b) to vacate the judgment are reviewed only for abuse of discretion.  See, e.g., National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 642 (1976) (per curiam) (dismissal);  Valentine v. Museum of Modern Art, 29 F.3d 47, 49 (2d Cir.1994) (per curiam) (same);  Employers Mutual Casualty Co. v. Key Pharmaceuticals, 75 F.3d 815, 824 (2d Cir.1996) (Rule 60(b) motion);  Paddington Partners v. Bouchard, 34 F.3d 1132, 1140 (2d Cir.1994) (same).


5
The record in the present case reveals that plaintiffs failed to comply with scheduling orders and discovery in numerous ways and failed to conduct any discovery of their own during the appointed time.  The district court carefully considered the plaintiffs' conduct and their excuses, and it weighed the appropriate considerations before dismissing the action.  We see no abuse of discretion in either the dismissal or the refusal to vacate that dismissal.


6
We have considered all of plaintiffs' arguments on appeal and have found them to be without merit.  The judgment and order of the district court are affirmed.